            Case 2:20-cv-02250-JAD-VCF Document 31 Filed 06/15/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      MGM RESORTS INTERNATIONAL
4     OPERATIONS, INC.,
5                          Plaintiff,                      2:20-cv-02250-JAD-VCF
                                                           ORDER
6     vs.
      TYLT, INC.,
7
                            Defendant.
8
            Before the Court are Plaintiff/Counter-Defendant’s Motion to Compel (ECF NO.23) and
9
     Defendant Tylt, Inc.’s Motion to Modify the Scheduling Order and Discovery Plan to Continue All Dates
10
     by 90 Days (ECF NO. 24).
11
            Plaintiff asserts a contract claim against Defendant. (ECF 1-2, page 5 of 7). Defendant asserts a
12
     contract claim against Plaintiff. (ECF 10, pages 9-10 of 12). Before noon June 16, 2021, each party must
13
     e-mail to the court, with a copy to opposing counsel, a copy of any and all writings on which it relies in
14
     asserting its contract claim. The email must be addressed to cam_ferenbach@nvd.uscourts.gov.
15
            IT IS SO ORDERED.
16
            DATED this 15th day of June 2021.
17
                                                                 _________________________
18                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
